DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicant’s preliminary amendments filed 09/08/20, 09/16/19 and 05/15/20.  
Election
2)	Acknowledgment is made of Applicant’s election filed 05/15/20 in response to the restriction and the species election requirement mailed 03/16/20. Applicant has elected, without traverse, invention II, and the DNA molecule species encoding SEQ ID NO: 1 and a protein sharing 80% sequence identity thereto; the glioblastoma cancer species; and the biological cancer accompanying therapy species of further administering S. typhi Ty21a encoding VEGFR-2 of SEQ ID NO: 12 or an at least 80% identical sequence thereof.
Status of Claims
3)	Claims 1-3 and 5 have been amended via the amendment filed 9/16/2019.
	Claims 6-16 have been canceled via the amendment filed 9/16/2019.
	New claims 17-27 have been added via the amendment filed 9/16/2019.
	Claims 1-5 have been canceled via the amendment filed 05/15/2020.
	Claims 17 and 18 have been amended via the amendment filed 05/15/2020.
	New claims 28-31 have been added via the amendment filed 05/15/2020.
	The examination has been extended to the leukemia cancer species.
	Claims 17-31 are pending and are examined on the merits.	
Information Disclosure Statement
4)	Acknowledgment is made of Applicant’s Information Disclosure Statement 09/16/19.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Sequence Listing
5)	Acknowledgment is made of Applicant’s substitute Sequence Listing which has been entered on 09/10/20.  
Drawings
6)	Acknowledgment is made of Applicant’s drawings filed 09/16/19. 	 

Priority
7)	The instant AIA  application filed 09/16/19 is the national stage 371 application of PCT/EP2018/056721 filed 03/16/2018, which claims priority to the European applications 17161666.7 filed 03/17/2017 and 17188941.3 filed 09/01/2017. A certified copy of the foreign priority documents has been submitted. The foreign priority documents and the PCT application lack descriptive support for the limitation ‘individual in need thereof’ in claim 17.  Accordingly, instant claims are afforded the effective filing date of the instant application. 
Objection(s) to Specification
8)	The specification is objected to for the following reason(s): 
	37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’  The terms or limitations identified below lack antecedent basis in the as-filed specification.  
	Claim 17 includes the limitation ‘individual in need thereof’, which lacks antecedent basis or support in the as-filed specification.  Applicant does not point to specific parts of the as-filed specification for antecedent basis or support.
Rejection(s) under 35 U.S.C § 112(a)
9)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

10)	Claims 17-31 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.   
The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  MPEP § 2163.02 states: ‘[a]n objective standard for determining compliance with the written description requirement is, ‘does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided:
, as of the filing date sought, he or she was in possession of the invention. The invention is, for the purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  
Instant base claim 17 represents the claimed invention and is drawn to a method of treating cancer in an individual in need thereof comprising administering to the individual an effective amount of an attenuated strain of Salmonella comprising at least one copy of a DNA molecule comprising an expression cassette encoding PD-L1. The limitation ‘cancer’ is a huge genus encompassing within its scope a very large number of different types and different stages of genetically and antigenically divergent and mutationally variable cancer species including, for example, solid tumor species, leukemia, lymphoma etc and advanced cancer species of various stages including stage 4 cancer species. See also claim 25. The limitation ‘PD-L1’ except for a part of claim 28, is not limited to SEQ ID NO: 1, instead encompasses variant species of PD-L1 of divergent structure, and modified and truncated PD-L1 species that share up to 20% non-identity with SEQ ID NO: 1 and therefore represents a large variable genus. Such structurally variable PD-L1 species include those having several mutations such as amino acid additions, deletions and/or substitutions anywhere along the length of a native PD-L1. Likewise, the claim limitation ‘VEGFR-2’ is not limited to SEQ ID NO: 12, instead encompasses variant species of VEGFR-2 of divergent structure, and modified and truncated VEGFR-2 species that share up to 20% non-identity with SEQ ID NO: 12 and therefore represents a large variable genus. Except for the further DNA vaccine comprising S. typhi Ty21a strain of claim 22, the attenuated Salmonella strain administered in the method of the rest of the claims is not required to comprise a eukaryotic expression cassette. The ‘administering’ of the generic Salmonella strain encompasses administering the Salmonella strain encoding the up to 20% non-identical PD-L1 species and administering of the further DNA vaccine encoding the up to 20% non-identical VEGFR-2 species by the same or different routes including oral, intranasal, intradermal, subdermal, intravesicular, subcutaneous, intramuscular, intravenous, intratumoral, intrathecal, transtracheal, intrabronchial, intraperitoneal routes etc.  Thus, the breadth of the claimed method is very broad.  Said PD-L1 and VEGFR-2 species when expressed via any attenuated strain of Salmonella and administered by any route to an individual in need of treatment of cancer is required to provide immunotherapy to the individual. However, at the time of the invention, Applicant was not in possession of the method of treatment of cancer as claimed broadly.   
and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002).  Possession may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. In the instant case, the structure of a representative number of PD-L1 species and the structure of a representative number of VEGFR-2 species of variable structure as set forth supra have not been correlated with the requisite anti-cancer therapeutic function, i.e., the ability to treat any of many species within the huge cancer genus including the glioblastoma and leukemia cancer species.  The Written Description Guidelines that include appropriate case law state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function. 

In Enzo Biochem. Inc. v. Gen-Probe Inc., 323 F3.d 956, 964, 63 USPQ2d 1609, 1613 (Fed. Cir. 2002), the Federal Circuit adopted a portion of the Guidelines proffered by the United States Patent and Trademark Office (USPTO).  
As set forth supra, the recited PD-L1 represents a large genus encompassing within its broad scope up to 20% non-identical variants of SEQ ID NO: 1, 2, 13, and such variants of amino acids 19 to 238 of SEQ ID NO: 13, including mutant species, homolog species, and engineered PD-L1 species. See section [0046] of the as-filed specification. Said up to 20% non-identical variants include PD-L1 mutant species containing one or more mutations such as additions, deletions and/or substitutions of one or more consecutive amino acids therein. Said variant or mutant species also encompass those having mutations such as additions, deletions and/or substitutions of one or more amino acids interspersed over the length of the native or unmodified PD-L1 protein. See section [0047]. Said structurally divergent PD-L1 species upon expression via the attenuated strain of the administered attenuated Salmonella are required to have the cancer-treating, glioblastoma-treating and leukemia-treating therapeutic functions in the individual to whom the attenuated Salmonella is administered orally or non-orally, with or without further administering at least one further DNA vaccine such as S. typhi Ty21a encoding a tumor stroma antigen such as VEGFR-2 having the amino acid sequence of SEQ ID NO: 12 or an amino acid sequence that is up to 20% non-identical to thereto. A review of the as-filed specification indicates that Applicant was in possession of a method of treating disseminated syngeneic FBL-3 erythroleukemia in a mammalian patient carrying FBL-3 leukemia cells 5 to 1011 colony forming units of a live attenuated mutant Salmonella typhimurium comprising at least one copy of a DNA comprising a eukaryotic expression cassette encoding a full-length programmed cell death ligand 1 (PD-L1) protein or a truncated PD-L1 protein comprising the extracellular domain the full-length PD-L1 protein. The live attenuated mutant Salmonella are designated as VXM10m, VXM10ma or VXM 10mb.  However, outside of this scope, Applicant was not in possession of a method of treating any generic cancer, glioblastoma or leukemia in an individual in need thereof comprising administering to the individual, orally or non-orally, an effective amount of an attenuated strain of Salmonella comprising at least one copy of a DNA molecule comprising a eukaryotic or non-eukaryotic expression cassette encoding the structurally variable PD-L1 species encompassed within the scope of claims 17-27 and 29-31 including the structurally divergent up to 20% non-identical PD-L1 variant or mutant species containing therein additions, deletions and/or substitutions of consecutive or non-consecutive amino acids. While species within such variant genus when expressed via an attenuated strain of Salmonella are expected by those of skill in the art to be immunogenic, the anti-cancer, anti-glioblastoma and anti-leukemia therapeutic functions of such species are not predictable. Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) taught that a skilled artisan is well aware that assigning functional activities for any particular protein or a family of proteins based upon sequence homology is inaccurate, partly because of the multifunctional nature of proteins. See abstract; and page 34. Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan’s best guess as to the function of the structurally related protein.  See abstract and Box 2.  The instant specification fails to provide specific guidance regarding which specific amino acids within PD-L1, VEGFR-2 and within each of SEQ ID NO: 1 and 12 can be modified in such a way that the requisite cancer-treating, glioblastoma-treating or leukemia-treating functions are maintained. Clearly, the instant disclosure does not allow one of skill in the art to visualize or recognize the structure of a representative number of the encompassed PD-L1 and VEGFR-2 species, the structure of which is correlated with the requisite cancer-treating, glioblastoma-treating or leukemia-treating functions.  The adequate written description requires more than a mere statement that it is a part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The written description provision of 35 U.S.C § 112(a) is pertinent to possession at the time of the invention and it is severable from its enablement provision. 
at the time of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area.  Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts.  The written description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372-73 (Fed. Cir. 1984) (affirming rejection because the specification does ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’). The instant specification fails to provide adequate written description for the variant genus and the broadly claimed method and it does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  There is a lack of adequate written description of a representative number of the structurally variable PD-L1 and VEGFR-2 species and correlation of their structure with the requisite anti-cancer, anti-glioblastoma and leukemia-treating therapeutic functions when administered via any attenuated strain of Salmonella.  In an unpredictable art, the precise structure correlated with the requisite therapeutic functions against a representative number of genetically, antigenically and pathogenically variable cancer species is required.  The specific description or guidance, not general description or guidance is needed.  A mere idea or unsubstantiated function is insufficient for written description. Clearly, Applicant did not have possession of, or did not reduce to practice, the broadly claimed method of treatment of cancer as claimed at the time of the invention. Instant claims do not meet the provision of 35 U.S.C § 112(a).  
Rejection(s) under 35 U.S.C § 112(b)
11)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12)	Claims 17-31 are rejected under 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  	
	(a)	Claim 17, as amended as an independent claim, is indefinite because it lacks clear antecedent basis for the limitation ‘the attenuated strain of Salmonella’. There is no prior recitation of an attenuated strain of Salmonella in the amended claim.

(e)	Claims 18-31, which depend directly or indirectly from claim 17, are also rejected as being indefinite because of the indefiniteness identified above in the claim.  
Rejection(s) under 35 U.S.C § 102
13)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14)	Claims 17-19 and 25-28 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Wieckowski et al. (In: Third CRI-CIMT-EATI-AACR International Cancer Immunotherapy Conference, Abstracts/Poster session B, #B057, page 186, Translating Science into Survival, Program and Proceedings, Mainz, Germany, 6-9 September 2017).
	Wieckowski et al. taught a method of treating leukemia in murine animals having FBL-3 leukemia cells, said method comprising multiple oral administrations of 109 CFU of the anti-cancer VXM10 vaccine, which is the live attenuated Salmonella typhimurium SL7207 transformed with a eukaryotic expression plasmid containing a DNA encoding the full-length murine programmed death-ligand 1 (PD-L1) protein (i.e., SEQ ID NO: 1), or the anti-cancer VXM10a vaccine, which is the live attenuated Salmonella typhimurium SL7207 transformed with a eukaryotic expression plasmid containing a DNA encoding a truncated form of the PD-L1 protein. The orally administered dose of 109 CFU of the transformed Salmonella typhimurium SL7207 falls well within the CFU dose range recited in instant claim 26. The anti-PD-L1 antibody response was assessed after the treatment of mice with each of the live attenuated Salmonella typhimurium vaccines.  The prior art treatment method induced a pronounced serum anti-PD-L1 antibodies and a strong and sustained anti-cancer activity against the FBL-3 leukemia. See the entire poster including title and all Figures, Figures 2A and 2B; and Figures 5, 6A, 6B, 7A and 7B in particular. 
	Claims 17-19 and 25-28 are anticipated by Wieckowski et al.  
Rejection(s) under 35 U.S.C § 103
15)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:


		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

16)	Claims 20-24 and 29-31 are rejected under 35 U.S.C § 103 as being unpatentable over Wieckowski et al. (Third CRI-CIMT-EATI-AACR International Cancer Immunotherapy Conference: Translating Science into Survival, CINCON17, Poster session B, Poster # B057 of Cancer Vaccines and Targets session on 08 September 2017, Mainz, Germany, 6-9 September 2017) as applied to claim 17 above and further in view of Lubenau and Springer (US 20160068801 A1) and Niethammer et al. (BMC Cancer 12: 361, pages 1-8, 2012) (Niethammer et al., 2012). 
	The teachings of Wieckowski et al. are set forth supra, which are silent on the disclosed method further comprising a biological cancer therapy via administering an attenuated Salmonella typhi Ty21a comprising a eukaryotic expression cassette encoding a generic VEGFR-2, or a VEGFR-2 having an amino acid sequence sharing at least about 80% identity with SEQ ID NO: 12. 
	However, administering or co-administering of two different attenuated mutant strains of Salmonella encoding different tumor antigens in cancer immunotherapy via the use of a live attenuated Salmonella such as S. typhi Ty21a comprising a eukaryotic expression cassette encoding a human VEGFR-2 (i.e., an amino acid sequence having an amino acid sequence sharing at least about 80% identity with SEQ ID NO: 12) and combining it with another anti-cancer treatment that administers another live attenuated Salmonella was known and was conventional in the art at the time of the invention. For instance, Lubenau and Springer taught further including, to an anti-cancer treatment monotherapy, an anti-angiogenic biological cancer therapy via administration or co-administration of the live attenuated S. typhi Ty21a VXM01 vaccine comprising a eukaryotic expression cassette encoding a human VEGFR-2, i.e., a tumor or tumor stroma antigen, to treat cancer including glioblastoma and leukemia. See claims 9, 8, 11, and 10; and sections [0023] to [0033], [0068], [0069], [0071] and [0072], the first two Salmonella targeting two different tumor antigens and encoding two different tumor antigens may minimize the risk of tumor escape and may have synergistic effects. See the first two sentences of section [0070].
Furthermore, Niethammer et al. (2012) taught the anti-VEGFR-2 DNA vaccine VXM01 as an oral Salmonella typhi Ty21a DNA vaccine that targets the vascular endothelial growth factor receptor 2 (VEGFR-2). Niethammer et al. (2012) taught the VXM01 vaccine as an oral DNA vaccine that elicits an immune reaction to disrupt the tumor neovasculature and inhibit tumor growth. Niethammer et al. (2012) taught the VXM01 vaccine as a vaccine that combines the advantages of anti-angiogenic therapy and active immunotherapy or vaccination and that induces strong resistance against a variety of tumors both in prophylactic and therapeutic experimental settings. Niethammer et al. (2012) further taught the possibility of combining the VXM01 vaccine with a multitude of other anti-cancer and immune-regulatory agents. See abstract; the first two full paragraphs on page 2; and ‘Conclusions’. 
	Given the art-known combining of administering or co-administering of two different anti-cancer attenuated mutant strains of Salmonella encoding different tumor antigens in cancer immunotherapy as taught by Lubenau and Springer, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to add to Wieckowski’s method of treating cancer Lubenau and Springer’s biological cancer therapy of administering or co-administering the live attenuated S. typhi 21a transformed to comprise a eukaryotic expression cassette and encode a human VEGFR-2 (VXM-01 vaccine) to treat glioblastoma and leukemia to produce the instant invention. Given Lubenau and Springer’s teaching that such a combining of administrations of two live attenuated mutant strains of Salmonella targeting two different tumor antigens and encoding two different tumor antigens may minimize the risk of tumor escape and may have synergistic effects, one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing an anti-cancer treatment method that combines the advantages of anti-angiogenic therapy and active immunotherapy or vaccination and that also induces strong resistance against a variety of tumors both in prophylactic and therapeutic experimental settings in addition to inducing a pronounced serum anti-PD-L1 antibody response and a strong and sustained anti-cancer activity against FBL-3 leukemia. 
	Claims 20-24 and 29-31 are prima facie obvious over the prior art of record.
Claim Objection(s) - Suggestions
17)	Claims 24, 26, 28 and 31 are objected to for the following reasons:
	(a)	Claim 26 is objected to for the non-italicized limitation ‘Salmonella’.  To be consistent with the practice in the art of scientific nomenclature of bacteria and the italicized format used for example in claim 27, it is suggested that Applicant delete the above-identified limitation via strikethrough, i.e., Salmonella--.
	(b)	In claims 24 and 28, for clarity, it is suggested that Applicant replace the limitation ‘as found in SEQ ID’ with the limitation --as set forth in SEQ ID--.
	(c) 	In claims 24, 28 and 31, it is suggested that Applicant replace the limitation ‘SEQ ID NO …….’ with the limitation --SEQ ID NO: ……--.
Relevant Art
18)	The relevant art made of record and not currently relied upon in any of the rejections is considered pertinent to Applicants’ disclosure.  
		US patent 9,273,137 taught human VEGFR having an amino acid sequence that is 99.9% identical to Applicants’ SEQ ID NO: 12.  See the sequence alignment below.
US-13-842-345A-3
Sequence 3, Application US 13842345A
Patent No. 9273137
GENERAL INFORMATION
APPLICANT: Yantai RC Biotechnologies, Ltd.
APPLICANT: Fang, Jianmin
APPLICANT: Li, Dong
TITLE OF INVENTION: FGFR-FC Fusion Proteins and the Use Thereof
CURRENT APPLICATION NUMBER: US 13/842,345A
CURRENT FILING DATE: 2013-03-15
PRIOR APPLICATION NUMBER: PCT/CN12/75706
PRIOR FILING DATE: 2012-05-18
PRIOR APPLICATION NUMBER: CN201110132218.9
PRIOR FILING DATE: 2011-05-20
NUMBER OF SEQ ID NOS: 33
SEQ ID NO: 3
LENGTH: 1356
TYPE: PRT
ORGANISM: Homo sapiens
FEATURE:
NAME/KEY: MISC_FEATURE
LOCATION: (1)..(1356)
OTHER INFORMATION: amino acid sequence of human VEGFR2
US-13-842-345A-3

Query Match 99.9%; Score 7080.5; DB 9; Length 1356; Best Local Similarity 99.9%;  
Matches 1355; Conservative 0; Mismatches 0; Indels 1; Gaps 1.

Qy          1 MQSKVLLAVALWLCVETRAASVGLPSVSLDLPRLSIQKDILTIKANTTLQITCRGQRDLD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MQSKVLLAVALWLCVETRAASVGLPSVSLDLPRLSIQKDILTIKANTTLQITCRGQRDLD 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 WLWPNNQSGSEQRVEVTECSDGLFCKTLTIPKVIGNDTGAYKCFYRETDLASVIYVYVQD 120

Qy        121 YRSPFIASVSDQHGVVYITENKNKTVVIPCLGSISNLNVSLCARYPEKRFVPDGNRISWD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YRSPFIASVSDQHGVVYITENKNKTVVIPCLGSISNLNVSLCARYPEKRFVPDGNRISWD 180

Qy        181 SKKGFTIPSYMISYAGMVFCEAKINDESYQSIMYIVVVVGYRIYDVVLSPSHGIELSVGE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SKKGFTIPSYMISYAGMVFCEAKINDESYQSIMYIVVVVGYRIYDVVLSPSHGIELSVGE 240

Qy        241 KLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRDLKTQSGSEMKKFLSTLTIDGVTRS 300

Qy        301 DQGLYTCAASSGLMTKKNSTFVRVHEKPFVAFGSGMESLVEATVGERVRIPAKYLGYPPP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DQGLYTCAASSGLMTKKNSTFVRVHEKPFVAFGSGMESLVEATVGERVRIPAKYLGYPPP 360

Qy        361 EIKWYKNGIPLESNHTIKAGHVLTIMEVSERDTGNYTVILTNPISKEKQSHVVSLVVYVP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EIKWYKNGIPLESNHTIKAGHVLTIMEVSERDTGNYTVILTNPISKEKQSHVVSLVVYVP 420

Qy        421 PQIGEKSLISPVDSYQYGTTQTLTCTVYAIPPPHHIHWYWQLEEECANEPSQAVSVTNPY 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 PQIGEKSLISPVDSYQYGTTQTLTCTVYAIPPPHHIHWYWQLEEECANEPSQAVSVTNPY 480

Qy        481 PCEEWRSVEDFQGGNKIEVNKNQFALIEGKNKTVSTLVIQAANVSALYKCEAVNKVGRGE 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PCEEWRSVEDFQGGNKIEVNKNQFALIEGKNKTVSTLVIQAANVSALYKCEAVNKVGRGE 540

Qy        541 RVISFHVTRGPEITLQPDMQPTEQESVSLWCTADRSTFENLTWYKLGPQPLPIHVGELPT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 RVISFHVTRGPEITLQPDMQPTEQESVSLWCTADRSTFENLTWYKLGPQPLPIHVGELPT 600

Qy        601 PVCKNLDTLWKLNATMFSNSTNDILIMELKNASLQDQGDYVCLAQDRKTKKRHCVVRQLT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 PVCKNLDTLWKLNATMFSNSTNDILIMELKNASLQDQGDYVCLAQDRKTKKRHCVVRQLT 660

Qy        661 VLERVAPTITGNLENQTTSIGESIEVSCTASGNPPPQIMWFKDNETLVED-GIVLKDGNR 719
              |||||||||||||||||||||||||||||||||||||||||||||||||| |||||||||
Db        661 VLERVAPTITGNLENQTTSIGESIEVSCTASGNPPPQIMWFKDNETLVEDSGIVLKDGNR 720

Qy        720 NLTIRRVRKEDEGLYTCQACSVLGCAKVEAFFIIEGAQEKTNLEIIILVGTAVIAMFFWL 779
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 NLTIRRVRKEDEGLYTCQACSVLGCAKVEAFFIIEGAQEKTNLEIIILVGTAVIAMFFWL 780

Qy        780 LLVIILRTVKRANGGELKTGYLSIVMDPDELPLDEHCERLPYDASKWEFPRDRLKLGKPL 839
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 LLVIILRTVKRANGGELKTGYLSIVMDPDELPLDEHCERLPYDASKWEFPRDRLKLGKPL 840

Qy        840 GRGAFGQVIEADAFGIDKTATCRTVAVKMLKEGATHSEHRALMSELKILIHIGHHLNVVN 899
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GRGAFGQVIEADAFGIDKTATCRTVAVKMLKEGATHSEHRALMSELKILIHIGHHLNVVN 900

Qy        900 LLGACTKPGGPLMVIVEFCKFGNLSTYLRSKRNEFVPYKTKGARFRQGKDYVGAIPVDLK 959
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 LLGACTKPGGPLMVIVEFCKFGNLSTYLRSKRNEFVPYKTKGARFRQGKDYVGAIPVDLK 960

Qy        960 RRLDSITSSQSSASSGFVEEKSLSDVEEEEAPEDLYKDFLTLEHLICYSFQVAKGMEFLA 1019
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 RRLDSITSSQSSASSGFVEEKSLSDVEEEEAPEDLYKDFLTLEHLICYSFQVAKGMEFLA 1020

Qy       1020 SRKCIHRDLAARNILLSEKNVVKICDFGLARDIYKDPDYVRKGDARLPLKWMAPETIFDR 1079
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 SRKCIHRDLAARNILLSEKNVVKICDFGLARDIYKDPDYVRKGDARLPLKWMAPETIFDR 1080

Qy       1080 VYTIQSDVWSFGVLLWEIFSLGASPYPGVKIDEEFCRRLKEGTRMRAPDYTTPEMYQTML 1139
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 VYTIQSDVWSFGVLLWEIFSLGASPYPGVKIDEEFCRRLKEGTRMRAPDYTTPEMYQTML 1140

Qy       1140 DCWHGEPSQRPTFSELVEHLGNLLQANAQQDGKDYIVLPISETLSMEEDSGLSLPTSPVS 1199
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 DCWHGEPSQRPTFSELVEHLGNLLQANAQQDGKDYIVLPISETLSMEEDSGLSLPTSPVS 1200

Qy       1200 CMEEEEVCDPKFHYDNTAGISQYLQNSKRKSRPVSVKTFEDIPLEEPEVKVIPDDNQTDS 1259
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 CMEEEEVCDPKFHYDNTAGISQYLQNSKRKSRPVSVKTFEDIPLEEPEVKVIPDDNQTDS 1260

Qy       1260 GMVLASEELKTLEDRTKLSPSFGGMVPSKSRESVASEGSNQTSGYQSGYHSDDTDTTVYS 1319
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 GMVLASEELKTLEDRTKLSPSFGGMVPSKSRESVASEGSNQTSGYQSGYHSDDTDTTVYS 1320

Qy       1320 SEEAELLKLIEIGVQTGSTAQILQPDSGTTLSSPPV 1355
              ||||||||||||||||||||||||||||||||||||
Db       1321 SEEAELLKLIEIGVQTGSTAQILQPDSGTTLSSPPV 1356

		Zhao et al. (Acta Med. Univ. Sci. Technol. Huszhong. 35: 490-491, 2006) taught a method of treating cancer such as glioblastoma in a patient comprising oral administration of 1x109 of an attenuated strain of Salmonella such as S. typhimurium SL7207 comprising the pcDNA3.1-flk1 plasmid expressing a VEGFR gene having anti-glioma effects.  The prior at method inhibited glioblastoma growth, prolonged the survival time, increased the survival rate in the patient, and increased flk-1-specific CTL activity. See English abstract; sections 1.2 and 3; and Figures.


Conclusion
19)	No claims are allowed.
Correspondence
20)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
22)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


April, 2021